

115 HR 3541 IH: Sexual Assault Forensic Evidence Reporting Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3541IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the SAFER Act of 2013, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sexual Assault Forensic Evidence Reporting Act of 2017 or the SAFER Act of 2017. 2.Best practices for rape kit retention of sexual assault forensic evidence for unsolved crimes (a)In generalSection 414 of the Justice for All Act of 2004 (42 U.S.C. 14136f) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting and the Director of the Bureau of Justice Assistance after Justice; and (ii)by striking and government and inserting , government; and
 (iii)by inserting and other national and State subject matter experts, before shall; and (B)in paragraph (1)—
 (i)by inserting and encourage compliance with after establish; and (ii)by inserting connected to cases in which no person is currently convicted, including best practices for the preservation of sexual assault evidence collection kits or their probative contents for unsolved cases before the semicolon at the end;
 (2)by striking subsection (b) and inserting the following:  (b)DeadlinesThe Director of the National Institute of Justice and the Director of the Bureau of Justice Assistance shall—
 (1)not later than December 31, 2018, publish the best practices established under subsection (a)(1); and
 (2)not later than 5 years after the date on which the best practices are established under subsection (a)(1), and once every 5 years thereafter, conduct a review of the best practices, and update the best practices as necessary.; and
 (3)in subsection (c), by inserting , except as otherwise required under section 3772 of title 18, United States Code before the period at the end. (b)Sexual assault survivors' rightsSection 3772(a)(2)(A) of title 18, United States Code, is amended by striking subject to paragraph (3),.
 3.Pediatric sexual assault nurse examinersSection 304(c)(2) of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136a) is amended— (1)by inserting , both adult and pediatric, after role of forensic nurses; and
 (2)by striking and elder abuse and inserting elder abuse, and, in particular, the need for pediatric sexual assault nurse examiners, including such nurse examiners working in the multidisciplinary setting, in responding to abuse of both children and adolescents.
			4.Prosecution of DNA cold cases
 (a)Debbie Smith DNA Backlog Grant ProgramSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— (1)in subsection (a), by adding at the end the following:
					
 (9)To increase the capacity of State and local prosecution offices to address the backlog of violent crime cases in which suspects have been identified through DNA evidence.; and
 (2)in subsection (c), by adding at the end the following:  (5)Allocation of grant awards for prosecutorsFor each fiscal year, not less than 5 percent, but not more than 7 percent, of the grant amounts distributed under paragraph (1) shall, if sufficient applications to justify such amounts are received by the Attorney General, be awarded for purposes described in subsection (a)(9), provided that none of the funds required to be distributed under this paragraph shall decrease or otherwise limit the availability of funds required to be awarded to States or units of local government under paragraph (3)..
 (b)Justice for All Reauthorization Act of 2016Section 3(a) of the Justice for All Reauthorization Act of 2016 (Public Law 114–324; 130 Stat. 1949) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)not less than 5 percent, but not more than 7 percent, of such amounts shall be provided for grants for prosecutors to increase the capacity of State and local prosecution offices to address the backlog of violent crime cases in which suspects have been identified through DNA evidence..
				5.Reducing the rape kit backlog
 (a)ReauthorizationSection 2(c)(4) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(c)(4)) is amended by striking 2017 and inserting 2022.
			(b)Repeal of sunset
 (1)In generalSection 1006 of the SAFER Act of 2013 (42 U.S.C. 14135 note) is repealed. (2)Technical and conforming amendmentThe table of contents for the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54) is amended by striking the item relating to section 1006.
				